DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 02/10/2022 Final Office Action, claims 47-49, 51-54, 63, and 64 were pending. Claims 47-49, 51, 52, 63, and 64 were rejected, and claims 53 and 54 were allowed.
In the Applicant’s 05/10/2022 Reply, claims 47-49, 51, and 52 were canceled. Claim 53 was amended, and claims 65-70 were added.
Claims 53, 54, and 65-70 remain pending.

Remarks and Amendments
	Claims 47-49, 51, 52, 63, and 64 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason(1), et al., Journal of Cardiac Failure, 14:S76 (August 2008; available online 07/29/2008); Mason(2), et al., Journal of Cardiac Failure, 14:S78 (August 2008; available online 07/29/2008); Gilbert, et al., The American Journal of Medicine, 88:223 (1990):

    PNG
    media_image1.png
    571
    620
    media_image1.png
    Greyscale

	This rejection is withdrawn, because the Applicant canceled claims 47-49, 51, 52, 63, and 64. 
	Claim 51 was rejected under 35 U.S.C. 112(d) as failing to further limit claim 47. This rejection is withdrawn, because the Applicant canceled claim 51.

Conclusion
Claims 53, 54, and 65-70 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655